            Case 2:20-cv-00048-DB Document 9 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARTIN J. CORTES-SALCEDO,                          No. 2:20-cv-0048 DB P
12                       Plaintiff,
13            v.                                        ORDER
14   CITY OF REDDING, et al.,
15                       Defendants.
16

17            Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that officers used excessive force against him. In his most recent

19   filing, plaintiff has indicated that he would like to file an amended complaint. (ECF No. 8.) The

20   court will grant plaintiff the opportunity to file an amended complaint. Should plaintiff elect not

21   to file an amended complaint within a specified amount of time the court will screen the original

22   complaint.

23            Plaintiff is advised that should he elect to file an amended complaint it should be complete

24   in itself without reference to any prior pleading. E.D. Cal. R. 220. Once an amended complaint

25   is filed, all prior pleadings are superseded. Therefore, in an amended complaint, as in an original

26   complaint, each claim and the involvement of each defendant must be specifically alleged.

27   ////

28   ////
                                                        1
           Case 2:20-cv-00048-DB Document 9 Filed 06/19/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:

 2        1. If plaintiff elects to file an amended complaint, he shall file it within forty-five days from

 3             the date of this order;

 4        2. Any amended complaint must comply with the requirements of the Civil Rights Act, the

 5             Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended

 6             complaint must bear the docket number assigned to this case and must be labeled “First

 7             Amended Complaint.”

 8
     Dated: June 19, 2020
 9

10

11

12

13

14
     DB:12
15   DB:1/Orders/Prisoner/Civil.Rights/cort0048.Am’d


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
